Citation Nr: 1002386	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial increased disability evaluation 
for intervertebral disc degeneration of the lumbar spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased disability evaluation 
for internal derangement of the right shoulder, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial increased disability evaluation 
for right knee patellofemoral syndrome, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to 
November 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's representative contends that the most recent VA 
examination, which was conducted in August 2007, was 
inadequate the examiner failed to indicate any additional 
loss of range of motion after repetitive used caused by pain, 
fatigue, weakness, lack of endurance and incoordination, 
noting the examiner stated it was not possible to determine 
due to the extreme subjectivity of the exercise.  The 
representative pointed out that examination worksheets 
require an explanation as to why range of motion measurements 
could not be made, and the examination report contained no 
such explanation.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The August 2007 VA examination does not contain complete 
range of motion studies for the lumbar spine and does not 
address DeLuca factors for any of the disabilities at issue.  
Therefore, a new VA examination is required.  VA regulations 
provide that if the report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes." 38 
C.F.R. §§ 4.2, 19.9 (2009).  Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination, preferably 
by a physician who has not previously 
examined him.  The purpose of the 
examination is to determine the current 
severity of the Veteran's intervertebral 
disc degeneration of the lumbar spine, 
internal derangement of the right 
shoulder, and right knee patellofemoral 
syndrome.  

The claims folder, including all medical 
records obtained and a copy of this 
remand, should be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

All indicated tests studies and 
consultations must be undertaken.  
Complete range of motion studies should 
be included in the examination report for 
each disability listed above.  

a.  The examiner should determine whether 
the above-referenced disabilities are 
manifested by weakened movement, excess 
fatigability, pain, incoordination, or 
flare-ups. These determinations should be 
expressed in terms of the additional 
range-of-motion lost.  The examiner 
should note the point at which pain 
begins.

b.  With regard to the back disability, 
the examiner should note all neurologic 
manifestations of the disability, note 
the nerves involved, and express an 
opinion as to the severity of the 
disability.  The examiner should also not 
any periods of physician prescribed bed 
rest since December 1, 2007.

c.  With regard to the right knee, the 
examiner should not whether there is any 
subluxation or lateral instability.  The 
severity of these conditions should also 
be noted.

d.  With regard to the right shoulder, 
the examiner should note any deformity, 
nonunion, malunion or history of 
dislocation.

2.  If any benefit sought on appeal is 
not fully granted, the RO/AMC should 
issue a supplemental statement of the 
case. Thereafter, the case should be 
returned to the Board, if in order.

The Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999). No action is required of the Veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


